Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, the structural distinction between the “secondary loop” (line 1)/”secondary loop” (lines 1,2) and the “gyroscope” (line 1) remains unclear.  Is the metes and bounds of this claim intended to be directed to either (1) a loop that is merely to be used (i.e., “for” (line 1, claim 16) with a gyroscope (and therefore, the metes and bounds of the claim provide for a loop that is structurally separate from the gyroscope), as suggested in lines 1-2; or (2) a gyroscope that includes a secondary loop, or (3) a combination secondary loop and gyroscope?  Please understand, the phrase “the secondary loop comprising:” (lines 1,2) introduction suggested that lines 3-last are limited to include structural elements are that are merely “for” (line 1) use with  (and not even - - of - - ) a “gyroscope” (line 1), but the phrase “to be fed back towards the secondary element of the MEMS gyroscope” (italics added, lines 2-3 from last), which relates back to “mechanical resonator” (line 3), appears to make at least a portion (i.e., “resonator”) of the active gyroscope a limitation of “the secondary loop” (lines 1,2), suggestive that lines 3-last actually provide for some combination of loop and gyroscope structural components.  The preamble (lines 1-2) suggest a division between secondary loop and gyroscope, but the body of the claim suggests a combination.  This is not consistent.  What is Applicant’s intent regarding the combination of “a secondary element of at least one mechanical resonator”, with remaining limitations on lines 3-last?  Is it Applicant’s intent/desire that the phrase “for a MEMS 

ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861